DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 1 is objected to because of the following informalities:  
Claim 1 recites “the elastic support member” in Line 9 and it should be “each of the pair of the elastic support members”. 
Claim 1 recites “the first side” in Lines 9-10 and it should be “each of the pair of the first sides”. 
Claim 1 recites “the first side” in Line 14 and it should be “the first sides”. 
Claim 1 recites “the second side” in Line 15 and it should be “the second sides”. 
Claim 1 recites “the elastic support member” in Line 16 and it should be “each of the pair of the elastic support members”. 
Claim 1 recites “the first side” in Line 18 and it should be “the first sides”. 
Appropriate correction is required.  
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. CN 209526874 (Hereinafter Xiao) (For examination purports English Machine Translation of Xiao would be use as cited reference) in view of Xiao et al. CN 110121134 (Hereinafter Xiao ‘134) (For examination purports English Machine Translation of Xiao would be use as cited reference).

Regarding claim 1, Xiao teaches
A speaker device (Figs. 1-3 show a loudspeaker 100), comprising 
a frame (Figs. 1-3 show a frame 1) and a vibration unit (Figs. 2 and 3 show a vibration system 2) and a magnetic circuit unit (Figs. 1-3 show a magnetic circuit system 3) respectively held to the frame (i.e. frame 1)….as shown in Fig. 3 and Pg. 3, Lines 23-24, wherein the vibration unit (i.e. vibration system 2) comprises a diaphragm (Fig. 2 shows a diaphragm 21) held to the frame (i.e. frame 1) as shown in Fig. 1, a voice coil (Figs. 2 and 3 show a voice coil 22) driving the diaphragm to vibrate and produce sound….Pg. 3, Line 30, and a holder (Figs. 2, 3 and 4 show a ball top 213); 
the holder (i.e. ball top 213) comprises a holder body (Fig. 4 shows a subject part 2131) fixed to the diaphragm (i.e. diaphragm 21) (the  subject part 2131 fixed to a central portion 211 of the diaphragm 21…Pg. 3, Lines 43-47) and a first connecting portion (Fig. 4 shows a connecting part 2132) extending from the holder body (i.e. subject part 2131) in a direction away from the diaphragm (i.e. diaphragm 21) as shown in Fig. 4; 
the voice coil (i.e. voice coil 22) comprises a pair of first sides (i.e. short sides of the voice coil 22) and a pair of second sides (i.e. long sides of the voice coil 22) connected between the first sides (i.e. short sides of the voice coil 22) as shown in Fig. 2; 
each of the pair of the first sides (i.e. short sides of the voice coil 22) is provided with an elastic support member (Fig. 4 shows an elastic support member form by a centering support chip 23 and sound film 24); 
one end of the elastic support member is fixed to the frame (a fixing part 232 of the centering support chip 23 fixed on the frame 1…Pg. 3, Lines 36-37), and another end of the elastic support member is fixed to the first connecting portion (a bonding pad 231 of the centering support chip 23 is fixed to the connecting part 2132 as shown in Fig. 4); 
the elastic support member (i.e. elastic support member form by the centering support chip 23 and sound film 24) and the first side (i.e. short sides of the voice coil 22) enclose an accommodating space as shown in Fig. 4; 
the magnetic circuit unit (i.e. magnetic circuit system 3) comprises a main magnetic body (Fig. 2 show a main magnetic steel 31) and an auxiliary magnetic body (Fig. 2 show an auxiliary magnetic body form by side magnetic steels 33 and 32) surrounding the main magnetic body (i.e. main magnetic steel 31) as shown in Fig. 2, and a magnetic gap is formed between the auxiliary magnetic body (i.e. auxiliary magnetic body form by side magnetic steels 33 and 32)  and the main magnetic body (i.e. main magnetic steel 31) as shown in Fig. 3; 
the auxiliary magnetic body (i.e. auxiliary magnetic body form by side magnetic steels 33 and 32) comprises a first magnetic portion (Fig. 2 shows side magnetic steels 32) that is spaced apart from the first side (i.e. short sides of the voice coil 22) and located in the accommodating space as shown in Fig. 3 and a second magnetic portion (Fig. 2 shows side magnetic steels 33) that is spaced apart from the second side (i.e. long sides of the voice coil 22) as shown in Fig. 2;
wherein the elastic support member (i.e. elastic support member form by the centering support chip 23 and sound film 24) comprises an auxiliary diaphragm (Figs. 2 and 3 show a sound film 24); 
the auxiliary diaphragm (i.e. sound film 24) is provided with an avoiding groove as shown in Fig. 2; 
the first magnetic portion (i.e. side magnetic steels 32) comprises a main body portion as shown in Fig. 2 fix into the avoiding groove of the auxiliary diaphragm (i.e. sound film 24) as shown in Fig. 3, and the first connecting portion  (Fig. 4 shows a connecting part 2132) is provided with a notch as shown in Fig. 4 for avoiding the first magnetic portion (i.e. side magnetic steels 32) as shown in Fig. 3.
Xiao does not explicitly teach that an extension portion extending, from a side of the main body portion away from the first side, into the avoiding groove.
	Xiao ‘134 teaches in Figs. 3-5 of a body portion 331 extending, from a side of a support part 332 of a first magnetic steel 33 into an abdicating hole set 2320 of an auxiliary diaphragm 232. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first magnetic portion, as taught by Xiao with the extension portion extending, from the side of the main body portion of the first magnetic portion, as taught by Xiao ‘134. The motivation is to increase the magnetic property of the magnetic circuit system by making the first magnetic portion as large as possible without increasing the size of the speaker device.

Regarding claim 2, the combination of Xiao and Xiao ‘134 teach all the features with respect to claim 1 as outlined above. Xiao teaches that the first magnetic portion (i.e. side magnetic steels 32) and the second magnetic portion (i.e. side magnetic steels 33) are formed into one piece…Pg. 4, Lines 6-10.

Regarding claim 3, the combination of Xiao and Xiao ‘134 teach all the features with respect to claim 1 as outlined above. Xiao teaches that each of the first magnetic portion (i.e. side magnetic steels 32) and the second magnetic portion(i.e. side magnetic steels 33) is provided with two permanent magnets that are spaced from each other as shown in Fig. 2. Permanent magnets are produced from substances such as steel and some alloys.

Regarding claim 4, the combination of Xiao and Xiao ‘134 teach all the features with respect to claim 1 as outlined above. Xiao teaches that the auxiliary diaphragm (i.e. sound film 24) comprises a first fixing portion fixed to the frame (i.e. frame 1) as shown in Fig. 3, a second fixing portion connected to the first connecting portion (i.e. connecting part 2132 of the ball top) as shown in Fig. 3, and a suspension portion connecting the first fixing portion and the second fixing portion as shown in Fig. 2; and the avoiding groove extends, from a side of the second fixing portion away from the first fixing portion, to the suspension portion as shown in Fig. 2.

Regarding claim 5, the combination of Xiao and Xiao ‘134 teach all the features with respect to claim 4 as outlined above. Xiao teaches that the elastic support member (i.e. elastic support member form by the centering support chip 23 and sound film 24) further comprise a flexible printed circuit board (Figs.2 and 3 show a centering support chip 23); the flexible printed circuit board (i.e. centering support chip 23) comprises a holding portion (Fig. 4 shows a fixing part 232) connected to the first fixing portion as shown in Fig. 3, a coupling portion (Fig. 4 shows a bonding pad 231) connected to the second fixing portion as shown in Fig. 3, and an elastic arm (Fig. 4 shows an elastic arm 233) connecting the holding portion (i.e. fixing part 232) and the coupling portion (i.e. bonding pad 231) as shown in Fig. 4; the suspension portion has an opening facing the flexible printed circuit board (i.e. centering support chip 23), and an orthographic projection of the elastic arm (i.e. elastic arm 233) on the auxiliary diaphragm (i.e. sound film 24) is located within the suspension portion as shown in Fig. 2.

Regarding claim 6, the combination of Xiao and Xiao ‘134 teach all the features with respect to claim 5 as outlined above. Xiao teaches that the flexible printed circuit board (i.e. centering support chip 23) is located between the auxiliary diaphragm (i.e. sound film 24) and the diaphragm (i.e. diaphragm 21) as shown in Fig. 2.

Regarding claim 7, the combination of Xiao and Xiao ‘134 teach all the features with respect to claim 1 as outlined above. Xiao teaches that the holder (i.e. ball top 213) further comprises a second connecting portion extending from the holder body in the direction away from the diaphragm (i.e. diaphragm 21) as shown in Fig. 2; and the voice coil (i.e. voice coil 22) is connected to the second connecting portion as shown in Fig. 2.

Regarding claim 9, the combination of Xiao and Xiao ‘134 teach all the features with respect to claim 1 as outlined above. Xiao teaches that the magnetic circuit unit (i.e. magnetic circuit system 3) further comprises an upper splint (Figs. 2 and 3 show a magnetic plate 30) covering the auxiliary magnetic body (i.e. auxiliary magnetic body form by side magnetic steels 33 and 32) and fixed to the frame (i.e. frame 1) as shown in Fig. 3, and a pole plate (Fig. 2 shows a pole core 34) covering the main magnetic body (i.e. main magnetic steel 31) as shown in Fig. 2; and the upper splint (i.e. magnetic plate 30) is provided with a through hole as shown in Fig. 2, and the pole plate (i.e. pole core 34) is located in the through hole as shown in Fin 2.

6.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. CN 209526874 (Hereinafter Xiao) (For examination purports English Machine Translation of Xiao would be use as cited reference.) in view of Xiao et al. CN 110121134 (Hereinafter Xiao ‘134) (For examination purports English Machine Translation of Xiao would be use as cited reference.) and further in view of Xiao et al. CN 209201338 (Hereinafter Xiao ‘338) (For examination purports English Machine Translation of Xiao would be use as cited reference.)

Regarding claim 8, the combination of Xiao and Xiao ‘134 teach all the features with respect to claim 7 as outlined above.
The combination of Xiao and Xiao ‘134 do not explicitly teach that the second connecting portion is provided with a plurality of gaps; the plurality of gaps divides the second connecting portion into a plurality of isolation portions that is spaced apart from each other; and the voice coil is fixed to the plurality of isolation portions.
	Xiao ‘338 teaches in Fig. 4 of a second connecting portion of a ball top 4 is provided with a plurality of gaps as shown in Fig. 4; the plurality of gaps divides the second connecting portion into a plurality of through hole 430 that is spaced apart from each other as shown in Fig. 4; and a voice coil 22 is fixed to the plurality of through hole 430 as shown in Fig. 2.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the holder, as taught by the combination of Xiao and Xiao ‘134 with the second connecting portion of the holder is provided with a plurality of gaps, as taught by Xiao ‘338. The motivation is to create a strong bonding between the voice coil and the holder, so as to improve the reliability of the speaker device.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571) 270-3321.  The examiner can normally be reached on 7AM-5PM EST T-F.  Examiner interviews are available via telephone, in-person, and video conferring using USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANGELICA M MCKINNEY/Primary Examiner, Art Unit 2653